Citation Nr: 0904902	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-27 563	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1964 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, and St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran is not shown to have had duty or visitation 
in the Republic of Vietnam during his period of active 
military service.

2.  The Veteran does not have diabetes mellitus that is 
attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have diabetes mellitus that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through August 2002, May 2003, and March 
2005 notice letters, the RO notified the Veteran and his 
representative of the information and evidence needed to 
substantiate the Veteran's claim of service connection, 
including based on a presumptive theory as a result of 
exposure to herbicide agents.  Although the notice was not 
provided until after the RO initially adjudicated the 
Veteran's claim, the claim was properly re-adjudicated in 
August 2005, which followed the March 2005 notice letter.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
While the notice did not refer to criteria for assigning 
disability ratings or effective dates, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), neither of these 
questions is now before the Board.

The Board also finds that the August 2002, May 2003, and 
March 2005 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the Veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency and that the RO would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his disability.  Consequently, a remand of the 
service connection issue for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment and 
personnel records have been obtained and associated with the 
claims file, as have treatment records from the VA Medical 
Center (VAMC) in Topeka, Kansas.  Additionally, the RO 
requested information and received a response from the Naval 
Historical Center regarding the Veteran's claimed service in 
the Republic of Vietnam.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

Although a VA examination was not provided in connection with 
this claim, one is not necessary to decide the claim.  As 
detailed in the analysis section, because the information and 
evidence does not establish that the Veteran suffered an 
event, injury, or disease in service, and because the 
evidence does not indicate that the Veteran's diabetes 
mellitus may be associated with his military service, the 
Board finds that a medical examination was not warranted.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases, such as diabetes mellitus, may be 
presumed to have been incurred during service if the disease 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

If a veteran was exposed to an "herbicide agent" during 
active military, naval, or air service, certain diseases, 
such as type II diabetes mellitus, are presumed to be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of the disease during 
service, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. 
§ 1116(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.309(e).  
(In this context, the term "herbicide agent" is defined as 
a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6)(i).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, pertaining to herbicide agent 
exposure presumptive diseases, a veteran is not precluded 
from presenting evidence that a claimed disability was due to 
or the result of herbicide exposure.  Combee v. Brown, 
34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

The Veteran asserts that he has diabetes mellitus that is the 
result of exposure to herbicide agents, including Agent 
Orange.  He maintains that he served in Vietnam during his 
service with the United States Navy.  Specifically, the 
Veteran alleges that he set foot in Vietnam when he 
physically delivered mail to the mainland from his ship in 
the performance of his duties as a mail clerk.

Post-service medical records reflect a current diagnosis of 
diabetes mellitus, type II.  An August 2000 VA treatment 
record contains the earliest documentation of the disability, 
although it is indicated that the Veteran was first diagnosed 
with diabetes mellitus eight years prior.  The post-service 
records do not contain any evidence showing a relationship 
between the Veteran's diabetes mellitus and his military 
service or an indication that it had its onset prior to 1992.

A review of the Veteran's service treatment records is 
negative for a diagnosis of diabetes mellitus.  Additionally, 
his entrance and separation examinations were normal with 
respect to the endocrine system.

Although the evidence shows the existence of the claimed 
disability, without evidence that the Veteran's diabetes 
mellitus was incurred in service or is otherwise attributable 
to his active military service, service connection is not 
warranted on a direct basis.  See 38 C.F.R. § 3.303.

Additionally, the Board notes that there is no objective 
evidence that diabetes mellitus manifested itself to a 
compensable degree within one year of the Veteran's 
separation from military service.  As noted above, the 
records indicate that diabetes mellitus was first diagnosed 
in 1992, which was approximately 25 years after service.  
Thus, service connection is not warranted for diabetes 
mellitus on a presumptive basis for chronic diseases.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Because type II diabetes mellitus is one of the listed 
diseases that may be presumed to be the result of exposure to 
herbicide agents, service connection may still be warranted 
for diabetes mellitus if it is shown that the Veteran had the 
requisite Vietnam service.

Personnel records document the Veteran's service as primarily 
during the Vietnam era.  His military occupational specialty 
was mail clerk.  He was awarded the National Defense Service 
Medal and the Vietnam Service Medal.  Among other duty 
stations, the Veteran was stationed aboard the USS Haleakala 
from approximately April 1967 to September 1967.  The 
National Personnel Records Center (NPRC) could not confirm 
whether the Veteran had in-country Vietnam service, just the 
service aboard the USS Haleakala.

In September 2004, the Naval Historical Center responded with 
information regarding the ship history of the USS Haleakala.  
It was indicated that individual passengers going ashore 
would not typically be listed unless the person was a very 
important person or high-ranking officer.  There was no 
indication in their response that the Veteran went ashore to 
Vietnam.  During the period the Veteran was aboard the ship, 
the history of the USS Haleakala reflects service in the 
Pacific Ocean in support of the war in Vietnam.  The USS 
Haleakala was an ammunition supply ship that transferred 
ammunition to other ships along the blue water coast of 
Vietnam.  The history lists the ports to which the USS 
Haleakala entered when the Veteran was aboard.  The ports 
included San Francisco; Pearl Harbor; Subic Bay, the 
Philippines; Hong Kong, and Keelung, Taiwan.  Although the 
USS Haleakala supplied ships from the Gulf of Tonkin to the 
Gulf of Siam along the coast of Vietnam, the history does not 
indicate that the ship ever entered a port in Vietnam or that 
the Veteran visited or had duty in Vietnam.

The Board notes that although the medals awarded to the 
Veteran help to verify that he was involved in support of the 
war in Vietnam, they are not indicative of his actual 
presence in Vietnam, as they were also awarded to veterans 
who served outside of Vietnam.  In Haas v. Nicholson, the 
United States Court of Appeals for Veterans Claims (Court) 
held that service in the Republic of Vietnam will be presumed 
based on the receipt of the Vietnam Service Medal, without 
any additional proof required that a veteran who served in 
the waters offshore of Vietnam actually set foot on land.  
20 Vet. App. 257 (2006).  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), and the adjudication of cases affected by 
the Haas decision was stayed.  The Federal Circuit thereafter 
reversed the Court, holding that VA's longstanding 
interpretation of the regulation requiring the presence of a 
service member at some point on the land mass or inland 
waters of Vietnam in order to benefit from the presumption.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (U.S. Jan. 21, 2009) (No. 08-525).  (The 
stay of adjudication of the cases affected by the Haas 
decision has now been lifted.)

In light of the Veteran's personnel records and the history 
of the USS Haleakala, the Board finds that the Veteran is not 
shown to have had duty or visitation in the Republic of 
Vietnam during his period of active military service.  The 
Board does not find that the Veteran's unsubstantiated 
statements alone to be more probative than the official 
information regarding the circumstances of his military 
service.  The information reflects blue water service 
offshore of Vietnam with ports of call in countries other 
than Vietnam.  Without sufficient evidence of service in the 
Republic of Vietnam, the provisions pertaining to exposure to 
herbicide agents, such as Agent Orange, are not for 
application.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

For all the foregoing reasons, the Board finds that the claim 
of service connection for diabetes mellitus must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for diabetes mellitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


